Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Amanda B. Wendel, M.D.,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-70
Decision No. CR2726

Date: March 15, 2013

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting on behalf of the Centers for Medicare and Medicaid Services (CMS), notified
Petitioner that her Medicare billing privileges were revoked effective June 1, 2011.
Petitioner appealed. For the reasons stated below, I reverse CMS’s determination to
revoke Petitioner’s Medicare billing privileges.

I. Background and Procedural History

Petitioner, a physician, was enrolled in the Medicare program as a supplier.! On June 21,
2012, WPS informed Petitioner that her Medicare billing privileges were revoked
effective June 1, 2011. WPS alleged that Petitioner was noncompliant with regulatory
requirements at 42 C.F.R. § 424.535(a)(1) and 42 C.F.R. § 410.20 because she was no
longer licensed to practice medicine in Iowa, and with 42 C.F.R. § 424.535(a)(9) because
she “‘did not report” that she was “no longer licensed and therefore did not comply with
the requirement for reporting this change of information.” CMS Exhibit (CMS Ex.) 1;
Petitioner Exhibit (P. Ex.) 1.

' The Medicare program considers a physician to be a “supplier.” 42 C.F.R. §§ 400.202;
498.2.
On July 11, 2012, Petitioner requested reconsideration indicating that she practiced at the
Dermatology Clinic of lowa, P.C., from August 1, 2010 through June 30, 2011, after
which she relocated to Illinois. Petitioner was aware that her Iowa license was due to
expire on June 1, 2011, but had been informed by the Iowa Board of Medicine (lowa
Board) that she could practice during a 60-day grace period following expiration.
Because Petitioner only planned to practice in Iowa through June 30, 2011, she chose not
to renew her Iowa medical license. Petitioner noted that she had applied for an Illinois
license and was working to “credential” with Medicare at the new location. Petitioner
indicated that she failed to send appropriate documentation regarding her relocation and
the reassignment of her Medicare billing privileges to WPS, but that she was now doing
so to correct the oversight. CMS Ex. 2; P. Ex. 5. WPS acknowledged receipt of
Petitioner’s request for reconsideration on July 19, 2012. P. Ex. 11.

By letters to Petitioner dated September 6, 2012 and October 5, 2012 (the October 5,
2012 letter corrected a typographical error in the September 6, 2012 letter), WPS denied
Petitioner’s request for reconsideration. CMS Exs. 4, 5; P. Ex. 15. WPS noted that CMS
may revoke an enrolled supplier’s Medicare billing privileges for noncompliance under
42 C.F.R. § 424.535(a)(1). Under 42 C.F.R. § 410.20, services must be furnished by a
professional who is legally authorized to practice in the state where she is performing the
functions or actions, and who is acting within the scope of her license. Further, pursuant
to 42 C.F.R. § 424.516(d), changes of information must be timely reported to WPS.

WPS determined that Petitioner’s “Iowa State license is listed as inactive status effective
June 1, 2011, and WPS Medicare Provider Enrollment did not receive an 855] application
to properly report this.” P. Ex. 15, at 1; CMS Ex. 4.

By letter dated September 17, 2012, Petitioner requested a hearing. The Civil Remedies
Division received Petitioner’s letter on October 22, 2012. I was assigned to hear and
decide this case and issued an Acknowledgment and Pre-hearing Order (Order) on
November 14, 2012. In response, CMS filed a motion for summary disposition and brief
(CMS Br.) and seven proposed exhibits. Petitioner filed a motion for summary
disposition and brief and 17 proposed exhibits. Subsequently, Petitioner filed a
replacement copy of P. Ex. 10 (noting that she had inadvertently filed a copy of P. Ex. 9
as P. Ex. 10). Because neither party has objected to any of the proposed exhibits, I admit
CMS Exs. | through 7 and P. Exs. | through 17 into the record. I also accept as P. Ex.
10, the replacement copy that Petitioner filed. Neither party offered any witnesses;
therefore, I will not hold an in-person hearing. Accordingly, the record is closed and I
find it unnecessary to summarily decide this matter. I have considered all of the written
evidence of record and I issue this decision based on that record. See Order § 12.

IL. Discussion

In order to participate in the Medicare program as a supplier, individuals must meet
certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510;
424.516. In order for a physician to enroll as a supplier, he or she must comply with
relevant state licensing requirements, namely that the physician must be legally
authorized to practice in the state in which he or she performs services and must be acting
within the scope of his or her license. 42 C.F.R. §§ 410.20(b), 424.516(a)(2). A
physician must report to the relevant Medicare contractor, within 30 days, any adverse
legal action and any change in practice location. 42 C.F.R. § 424.516(d)(1)(ii) and (iii).
CMS may revoke a physician’s Medicare billing privileges if the physician is not in
compliance with enrollment requirements or if the physician has failed to comply with
the reporting requirements specified in 42 C.F.R. § 424.516(d)(1). 42 C.F.R.

§ 424.535(a)(1), (a)(9).

In the present case, WPS revoked Petitioner’s billing privileges because Petitioner’s lowa
medical license was listed as inactive status effective June 1, 2011, and WPS did not
receive a Form CMS-855] application to properly report the change to inactive status.
CMS Ex. 5, at 1. On appeal, CMS asserts that WPS determined from an online search of
the Iowa Board’s records that Petitioner’s medical license expired on June 1, 2011, and
entered into inactive status on that date. CMS Br. at 4; CMS Ex. 7, at 1. Therefore,
Petitioner was allegedly not in compliance with Medicare requirements because she was
not actively licensed in Iowa, the state where she provided services billed to Medicare in
June 2011. CMS Br. 5-6. CMS also noted that as a second, related basis for revocation,
Petitioner failed to report to CMS the change in her license status.” CMS Br. at 1.

> In its brief, CMS asserts, for the first time, that Petitioner’s admitted failure to comply
with the requirement to report a change in practice location “is grounds for the revocation
of her billing privileges.” CMS Br. at 6. The “admission” that CMS refers to is
contained in a letter from the Iowa dermatology practice, which was Petitioner’s prior
employer. The letter states that the practice “fail[ed] to send appropriate documentation
that [Petitioner] would be relocating and to reassign her billing privileges.” CMS Ex. 2,
at 1; P. Ex. 5, at 1. The letter also states that “steps were already being taken to
credential [Petitioner] with Medicare at her new location in Illinois.” CMS Ex. 2, at 1; P.
Ex. 5, at 1. This letter is not persuasive evidence that Petitioner failed to comply with the
requirement to notify CMS that her practice location had changed. This statement is not
responsive to any issue in this case and I have no other evidence as to whether Petitioner
informed CMS of a change in practice location. At most it indicates that Petitioner
misunderstood CMS’s second basis for revocation (i.e., that Petitioner did not report that
she was no longer licensed in Iowa). Without CMS formally noticing Petitioner and
adding this as a basis for revocation (I do not consider three sentences at the end of
CMS’s brief such notice) to which Petitioner has an opportunity to respond, I will not
A. Issue
Whether CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges.
B. Findings of Fact, Conclusions of Law, and Analysis*

1. Petitioner was authorized to practice medicine in the State of Iowa
through August 1, 2011.

Petitioner was licensed to practice medicine in lowa. The Iowa Administrative Code
(Code), at section 653-9.13 (147,148), governs renewal of permanent physician licenses
in Iowa.’ In regard to a physician’s failure to renew a license, section 9.13(6) of the Code
states:

9.13(6) Failure to renew. Failure of the licensee to renew a license within two
months following its expiration date shall cause the license to become inactive and
invalid. A licensee whose license is invalid is prohibited from practice until the
license is reinstated in accordance with rule 9.13 (147,148).

a. In order to ensure that the license will not become inactive when a paper
renewal form is used, the completed renewal application and appropriate
fees must be received in the board office by the fifteenth of the month prior
to the month the license becomes inactive. For example, a licensee whose
license expires on January 1 has until March | to renew the license or the
license becomes inactive and invalid. The licensee must submit and the
board office must receive the renewal materials prior to or on February 15
to ensure that the license will be renewed prior to becoming inactive and
invalid on March 1.

b. In order to ensure that the license will not become inactive when on-line
renewal is used, the licensee must complete the on-line renewal prior to
midnight of the last day of the month in the month after the expiration date
on the license. For example, a licensee whose license expiration date is
January 1 must complete the on-line renewal before midnight on the last

consider this issue. Thus, this decision is limited to a review of the bases for revocation
indicated by WPS, which are summarized above.

* My findings of fact and conclusions of law are set forth in italics and bold font.

* The Code was amended in 2012, but did not materially change section 9.13(6).
Because Petitioner’s license expired in 2011, reference is to the 2011 Code.
day of February; the license becomes inactive and invalid at 12:01 a.m. on
March 1.

Petitioner filed as an exhibit a letter dated September 11, 2012, signed by the lowa
Board’s Director of Licensure & Administration, explaining the impact of license
expiration on a physician’s medical license. P. Ex. 9. The Director stated, consistent
with the Code provision cited above, that:

A licensee has a two month grace period following the expiration date of their
[sic] license in which they [sic] can renew [his or her] license. If a physician fails
to renew [the] license prior to the expiration date of their [sic] license, they [sic]
will be assessed a penalty fee(s) during this grace period. Once the license is
renewed it is valid for two years.

P. Ex. 9. According to the Code and the Director of Licensure & Administration of the
Iowa Board, the expiration of a physician’s license does not mean that a physician is
prohibited from practicing medicine in Iowa on the date of expiration. A physician’s
icense, due to the grace period set forth in the Code, does not become inactive and
invalid until 60 days after the date a physician’s license expires.”

Petitioner asserts in her hearing request that she did not renew her medical license
because she was leaving practice in the State of Iowa as of June 30, 2011, and that she
contacted the Iowa Board and was advised that she had a 60-day grace period in which to
practice before her license would be considered inactive and invalid. CMS Ex. 6, at 1.
Thus, under Iowa law, Petitioner was still licensed to practice in Iowa through August 1,
2011. Petitioner notes that after contacting the Iowa Board again, the Board informed her
that it was “standing by their previous recommendation that they do not consider a
physician as ‘inactive’ until that 60 day period has lapsed.” CMS Ex. 6, at 1.

Based on the evidence of record, I find that Petitioner’s physician’s license in lowa
expired on June 1, 2011, but that she remained legally authorized to practice medicine in
Iowa until August 1, 2011.

* CMS asserts that under the Code a license becomes “inactive” immediately on
expiration if not renewed and “invalid” two months later if not renewed within that time.
CMS Br. at 5 n.2. Contrary to this position, section 9.13(6) of the Code clearly states that
the failure of the licensee to renew the license “within two months following its
expiration date shall cause the license to become inactive and invalid.”
2. Petitioner met the licensure enrollment requirement in 42 C.F.R.
§§ 410.20(b) and 424.516(a)(2) to be a physician for purposes of
billing the Medicare program because she was authorized to practice
medicine in Iowa through at least August 1, 2011.

The Medicare program requires suppliers to have the relevant state licensure for the
services being provided. 42 C.F.R. § 424.516(a)(2). A physician is defined by statute as
“a doctor of medicine . . . legally authorized to practice medicine and surgery by the State
in which he performs such function or action... .” 42 U.S.C. § 1395x(r). The regulation
at 42 C.F.R. § 410.20(b), referencing physicians’ services, states Medicare will pay for
the services of a physician if the physician is “legally authorized to practice by the State
in which he or she performs the functions or actions” and is “acting within the scope of
his or her license.”

Here, Iowa is the state in which Petitioner was practicing when her license expired and
the licensing rules of Iowa control with regard to whether a physician is legally
authorized to practice and is acting within the scope of his or her license. As already
found above, Petitioner was authorized to practice medicine in lowa for 60 days
following the June 1, 2011 expiration of her physician’s license. Therefore, Petitioner
met the Medicare program requirements to be a physician for services performed in lowa
through at least August 1, 2011.°

3. Petitioner did not fail to report her alleged inactive medical
license because her license was not inactive during the relevant
period, June 1 through 30, 2011.

As noted above, Petitioner was authorized to practice medicine in Iowa through August
1, 2011. Thus, as of June 1, 2011, there was nothing for Petitioner to report to WPS
under 42 C.F.R. § 424.535(a)(9). Therefore, she had no adverse legal action taken
against her in Iowa and she had not changed her practice location.

° This conclusion is limited to the specific findings in WPS’s determinations, the position
taken by CMS in its brief, as well the evidence of record. Petitioner has demonstrated
that the basis for a retroactive revocation to June 1, 2011, was incorrect. It is unclear
whether CMS could revoke Petitioner’s enrollment on or after August 1, 2011, on the
same grounds. CMS did not argue this in its brief and my decision is circumscribed by
the actual position of CMS and the record.
III. Conclusion

Petitioner has shown that she met Medicare enrollment criteria on June 1, 2011, the date
on which WPS made the revocation of her enrollment effective. Petitioner also showed
that she continued to be authorized to practice medicine in Iowa until at least August 1,
2011. Accordingly, WPS’s determination to revoke Petitioner’s billing privileges is
reversed.

/s/
Scott Anderson
Administrative Law Judge
